                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


JEFFERY LICHTENSTEIN, et al                           )
                                                      )
v.                                                    )       NO. 3:20-cv-00736
                                                      )       Judge Richardson
TRE HARGETT, et al                                    )

                                            ORDER

        This civil action was filed on August 28, 2020. At the time of filing, this case was assigned

to District Judge Trauger. On September 2, 2020, Judge Trauger transferred this case to District

Judge Richardson as related to an earlier filed case, No. 3:20-cv-00374, which has been referred

to Magistrate Judge Frensley for case management.

       After consultation with Judge Frensley, it is hereby ORDERED that this case is transferred

to Judge Frensley for all further case management and other matters, including resetting the initial

case management conference, and there will be no further proceedings before this Magistrate Judge.

       It is so ORDERED.




                                              BARBARA D. HOLMES
                                              United States Magistrate Judge




     Case 3:20-cv-00736 Document 45 Filed 10/14/20 Page 1 of 1 PageID #: 464
